Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@appellate.courts.state.ak.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

CLIFTON O. TWEEDY,              )
                                )                       Supreme Court No. S-15034
           Appellant,           )
                                )                       Superior Court No. 3AN-12-04609 CI
     v.                         )
                                )                       OPINION
MATANUSKA-SUSITNA               )
BOROUGH BOARD OF                )                       No. 6917 – June 20, 2014
ADJUSTMENT AND APPEALS,         )
                                )
           Appellee.            )
_______________________________ )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Kevin M. Saxby, Judge.

              Appearances: Ronald L. Baird, Office of Ronald L. Baird,
              Anchorage, for Appellant. John Aschenbrenner, Deputy
              Borough Attorney, and Nicholas Spiropoulos, Borough
              Attorney, Palmer, for Appellee.

              Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
              Bolger, Justices.

              STOWERS, Justice.

I.    INTRODUCTION
              Clifton Tweedy began leasing property from the Matanuska-Susitna
Borough on Big Lake in May 1988. The property included a house that was built in
1968 and located less than 18 feet from the lakeshore. When Tweedy assumed the lease,
the existing structure was exempt from the Borough’s 75-foot shoreline setback
ordinance because it was constructed before any setback requirement existed. Shortly
after he took possession of the property, Tweedy constructed a stairwell addition on the
exterior of the house. In 2010 Tweedy applied with the Borough to purchase the
property. Because structures on the property were located less than 75 feet from the
shoreline, the sale required an exemption or variance from the Borough’s setback
requirement. The Borough Planning Director determined that Tweedy’s addition was
unlawful and that the application could not be processed until Tweedy removed it. The
Matanuska-Susitna Borough Board of Adjustment Appeals affirmed the Planning
Director’s decision. Tweedy appealed to the superior court, which also affirmed.
Because the 75-foot setback applied to Tweedy’s property when he constructed the
addition, the addition was unlawful when it was built and he is not entitled to an
exemption or variance. We affirm.
II.   FACTS AND PROCEEDINGS
      A.     Facts
             1.      History of the shoreline-setback requirement
             In 1973 the Matanuska-Susitna Borough Assembly (Assembly) adopted a
shoreline-setback ordinance that prohibited structures “closer than 75 feet from the
normal high water mark of a water course or body of water in a shoreland.”1 On
June 18, 1981, the Assembly reworded the setback requirement and renumbered it as
MSBC 16.25.480.2 The Assembly gave Title 16 of the Borough Code the heading




      1
              Matanuska-Susitna Borough, Alaska, Ordinance 73-006 (July 3, 1973)
(codified as former MSBC 08.45.112(b) (1973)).
      2
             Matanuska-Susitna Borough, Alaska, Ordinance 81-068 (June 18, 1981).

                                          -2-                                     6917
“Subdivision Regulations.”3 The new setback requirement provided that “no structure
or footing shall be located closer than 75 feet from the high water mark of a watercourse
or body of water.”4
             The shoreline-setback ordinance did not initially contain a provision
expressly exempting structures built before a setback requirement existed, but in October
1986 the Assembly adopted an exemption for structures completed prior to
January 1, 1986, if the owner had no knowledge of any violation before substantially
completing construction.5 In November 1986 the Assembly reduced the setback to
45 feet,6 but a 1987 ballot initiative returned the setback to 75 feet.7 In March 1987 the
Assembly extended the exemption from the setback requirement to apply to structures
completed before January 1, 1987.8
             In September 1988 the Assembly repealed and replaced Title 16 and added
a chapter to Title 17 entitled “Setbacks and Screening Easements.”9 The effect of this
enactment was to move the 75-foot setback requirement from Title 16 to Title 17 as




      3
             Id.

      4
             Id. (codified as former MSBC 16.25.480(A) (1981)).

      5
              Matanuska-Susitna Borough, Alaska, Ordinance 86-085 (Oct. 7, 1986)

(codified as former MSBC 16.25.480(C) (1981)).
      6
             Matanuska-Susitna Borough, Alaska, Ordinance 86-101 (Nov. 4, 1986).
      7
           Matanuska-Susitna Borough, Alaska, Setback & Public Easement Initiative
Areawide (May 5, 1987).
      8
             Matanuska-Susitna Borough, Alaska, Ordinance 87-024 (Mar. 17, 1987).
      9
             Matanuska-Susitna Borough, Alaska, Ordinance 88-190 (Sept. 6, 1988).

                                           -3-                                      6917

MSBC 17.55.020.10 The relevant language of MSBC 17.55.020(A) is identical to that
of former MSBC 16.25.480(A).11 MSBC 17.55.020(C) maintains the exemption for
construction completed prior to January 1, 1987.
               2.    Tweedy’s property
               The home on Lot 6B, Block 1, South Big Lake Addition was originally
built in 1968. The house on the lot sits just 17.6 feet from the shore of Big Lake. On
March 25, 1988, North American Savings and Loan Association, which preceded
Tweedy as lessee, applied for an exemption from the setback requirements then
contained in MSBC 16.25.480. The application included an as-built drawing showing
the dimensions of the existing residence. The Matanuska-Susitna Borough Chief of
Code Compliance approved an exemption from the shoreline setback for the structure,
concluding that “it is my determination that the waterbody setback requirements of
[MSBC] 16.25.480 do not apply to the structure(s) set out in this application.”
Presumably the Chief of Code Compliance approved the exemption on the grounds that
the house was constructed before January 1, 1987, and North American had no
knowledge of violating any setback requirements prior to any construction it
completed.12
               Tweedy assumed the lease of the property on May 11, 1988. Sometime
shortly after taking possession, Tweedy constructed an exterior stairwell addition
measuring six by eight by ten feet on the north side of the house. In 2010 Tweedy


      10
               Id.
      11
             MSBC 17.55.020(A) provides that “no structure or footing shall be located
closer than seventy-five feet from the highwater mark of a watercourse or body of
water.” Former MSBC 16.25.480(A) differs only by rendering “seventy-five” in
numerals: “75.”
      12
               See former MSBC 16.25.480(C).

                                         -4-                                     6917

applied to purchase the property and its improvements from the Borough through a fee-
simple purchase option available to him under his lease. Because the house was located
less than 75 feet from the lakeshore, the sale required a setback exemption or variance.
As part of his application to purchase the property, Tweedy submitted another as-built
drawing showing the dimensions of the structures on the property as of July 20, 2010.
The 2010 as-built drawing showed several structural additions, including the stairwell
addition. The Borough sent a letter to Tweedy in October 2010 informing him that the
additions on his property were not compliant with shoreline-setback requirements.
              In January 2011 Tweedy went to the Borough planning office and spoke
with Susan Lee, the planner who reviewed his as-built survey, and Robert Guertin, the
Chief of Code Compliance. They discussed the additions to the property and compliance
with setbacks, and Guertin and Lee requested that Tweedy submit written documentation
of additions to the property. Tweedy agreed to provide documentation and to move or
remove certain additions, including an outhouse and fuel tank, to bring them into
compliance.
              Tweedy submitted documentation showing that he constructed the stairwell
addition on the north side of the house sometime after the first survey was submitted in
1988.   Lee informed Tweedy that the stairwell addition was not compliant with
MSBC 17.80.060(A)(1), which provides that “a nonconforming structure may not be
enlarged or altered in any way unless the alteration or enlargement is otherwise
specifically allowed by code,” and MSBC 17.80.060(A)(2), which provides that “a
nonconforming structure may not be enlarged or altered vertically or horizontally, in a
way which would increase the height, width, depth, area, or volume of the structure
except as specifically allowed by current code for similar new structures in that location.”
She further informed him that the stairwell was not eligible for a variance because it was



                                            -5-                                       6917

not constructed before January 1, 1987. The Borough Planning Director issued a final
administrative determination making the same findings.
        B.   Proceedings
             Tweedy appealed the Planning Director’s determination to the Matanuska-
Susitna Borough Board of Adjustment Appeals (Board), and in December 2011 the
Board    affirmed     the   Planning   Director’s   decision.   The   Board   relied     on
MSBC 17.80.060(A)(2) and the “long standing interpretation of code that legal
nonconforming structures may be maintained, but not enlarged in ways that are
prohibited for new structures in the same location.” The Board concluded that the
structure was “not eligible for any type of nonconforming determination due to the date
it was constructed.”
             Tweedy appealed the Board’s decision to the superior court. He argued
that: (1) the stairwell was a legal, nonconforming use under MSBC 17.80; (2) former
MSBC 16.25.480 did not apply to his property because the property was platted prior to
the effective date of that provision; (3) MSBC 17.55.020 could not be applied
retroactively to improvements constructed prior to the date that ordinance was passed;
and (4) if MSBC 17.55.020 applies, it violates due process and is an unconstitutional
taking of property.
             The superior court concluded that former MSBC 16.25.480 applied to
Tweedy’s property. The court explained that the ordinance on its face applied to
property in all subdivisions, not only to construction in new subdivisions. The court
further concluded that because the 75-foot setback requirement was in effect when
Tweedy took possession of the property and built the stairwell, the addition violated the
setback provision and the provision against expanding noncomplying structures and did
not qualify for an exemption. The superior court also concluded that because the setback
requirement was already in effect when Tweedy built the stairwell, there was no issue

                                            -6-                                        6917

of retroactive application of an ordinance and no uncompensated taking. Finally, the
court concluded that the shoreline setback ordinance does not violate substantive due
process because it is reasonably related to a legitimate government purpose.
III.   STANDARDS OF REVIEW
             “When the superior court acts as an intermediate appellate court, we
independently review the merits of the underlying administrative decision.”13 Because
of a zoning board’s expertise in administering zoning ordinances, “[w]e ordinarily give
great weight to a zoning board’s interpretation of its own zoning code and accept its
interpretation when the board supplies a reasonable basis for it.”14 But when, as is the
case here, we are presented with a question of law that does not involve the Board’s
expertise, we exercise our independent judgment,15 “adopt[ing] the rule of law that is
most persuasive in light of precedent, reason, and policy.”16




       13
             Heller v. State, Dep’t of Revenue, 314 P.3d 69, 72 (Alaska 2013).
       14
              Pruitt v. City of Seward, 152 P.3d 1130, 1139 (Alaska 2007) (quoting S.
Anchorage Concerned Coal., Inc. v. Coffey, 862 P.2d 168, 173 n.12 (Alaska 1993))
(internal quotation marks omitted). This standard applies to both planning commission
and board of adjustment decisions. Balough v. Fairbanks N. Star Bor., 995 P.2d 245,
254 (Alaska 2000) (noting that both Planning Commission and Board of Adjustment
decisions are entitled to a “presumption of validity”).
       15
            Pruitt, 152 P.3d at 1139 (citing Griswold v. City of Homer, 55 P.3d 64, 68
(Alaska 2002)).
       16
             Gillis v. Aleutians E. Bor., 258 P.3d 118, 120 (Alaska 2011).

                                          -7-                                     6917

             We interpret statutes, including municipal ordinances,17 “according to
reason, practicality, and common sense, considering the meaning of the statute’s
language, its legislative history, and its purpose.”18 “[T]he plainer the language of the
statute, the more convincing any contrary legislative history must be . . . to overcome
[its] plain meaning.”19
IV.   DISCUSSION
             Tweedy’s main argument is that the shoreline-setback requirement in
former MSBC 16.25.480 was a subdivision regulation that did not apply to his property
because his land was subdivided before the ordinance was enacted. He further argues
that because no shoreline setback applied to his property when he constructed the
stairwell, the current shoreline-setback requirement of MSBC 17.55.020 was improperly
applied retroactively to his stairwell addition, and that this retroactive application
violated substantive due process or was an unconstitutional taking. Each of these latter
arguments is based on the premise of Tweedy’s main argument: that no shoreline-setback
requirement prohibited the stairwell at the time it was constructed. Because we conclude
that the shoreline-setback requirement in former MSBC 16.25.480 did apply to Tweedy’s
property when he constructed his stairwell, the stairwell was unlawful when it was
constructed. Thus, the current code was not applied retroactively, there was no taking



      17
             See City of Skagway v. Robertson, 143 P.3d 965, 970 (Alaska 2006)
(applying rule to interpretation of a municipal ordinance).
      18
              McDonnell v. State Farm Mut. Auto. Ins. Co., 299 P.3d 715, 721 (Alaska
2013) (quoting Nelson v. Municipality of Anchorage, 267 P.3d 636, 639 (Alaska 2011))
(internal quotation marks omitted).
      19
             Oels v. Anchorage Police Dep’t Emps. Ass’n, 279 P.3d 589, 595-96 (Alaska
2012) (quoting Peninsula Mktg. Ass’n v. State, 817 P.2d 917, 922 (Alaska 1991))
(omission in original).

                                           -8-                                     6917

or violation of due process, and the addition was not entitled to any exemption or
variance.
      A.       Former MSBC 16.25.480 Applied To Tweedy’s Property When He
               Constructed The Stairwell Addition.
               Tweedy argues that former MSBC 16.25.480, which required a 75-foot
setback from the high water mark of a water course or body of water, did not apply to
his property because the ordinance was a subdivision or platting regulation, not a zoning
ordinance. Tweedy asserts that because M SBC 16.25.480 was a subdivision regulation,
it only governed the process of subdividing land and could not apply to construction on
property within a preexisting subdivision, especially where the subdivision was platted
prior to the regulation’s enactment.20 The Borough responds that the setback ordinance
was a zoning ordinance of general application regardless of where the ordinance was
located in the code. Because former MSBC 16.25.480 applied to all construction on
subdivided property regardless of when the subdivision was created, it applied to
Tweedy’s property, and Tweedy’s stairwell addition was unlawful when it was
constructed.
               Former MSBC 16.25.480(A) provided:
               Except as provided in B and C of this section no structure or
               footing shall be located closer than 75 feet from the high
               water mark of a watercourse or body of water.
The language of this ordinance, considered in the context of former MSBC Title 16 as
a whole, does not create an exception from the shoreline-setback requirement for
construction in preexisting subdivisions. Former MSBC 16.05.020 provided that




      20
          Tweedy’s lot was created by a subdivision of state land in 1966; former
MSBC 16.25.480 was enacted in 1981.

                                            -9-                                    6917
Title 16 governed “all subdivisions within the Borough.”21 Tweedy cites the definition
of “subdivision” in former MSBC 16.05.040(B)(22): “the division of a tract or parcel
of land into two or more lots, sites or other divisions.”22 He argues that this definition
means that the regulations in Title 16 governed only prospective applications to
subdivide land. But the word “subdivision” also commonly means “[a]n area of real
estate subdivided into individual lots.”23 It is clear that, though only the process of
subdivision is defined, former Title 16 uses both meanings of the word. For example,
former MSBC 16.25.020(B) refers to “[c]onstruction of improvements within
subdivisions,” and former MSBC 16.25.100 references access to subdivisions.24 These
uses clearly reference subdivisions as geographic places. Similarly, the language of
former MSBC 16.25.480 appears to regulate building within a physical subdivision, not
the initial process of subdividing land.25 Because Title 16 included ordinances that
governed the use of land within subdivisions, it makes little sense to conclude that
Title 16 governed only the process of subdividing land. The more logical interpretation
is that ordinances within former Title 16 that regulated the process of subdividing land
governed prospective applications to subdivide land, and ordinances that regulated the




       21
              Matanuska-Susitna Borough, Alaska, Ordinance 81-068 (June 18, 1981).
       22
              Id.
       23
              THE A MERICAN H ERITAGE D ICTIONARY OF THE ENGLISH LANGUAGE 1735
(5th ed. 2011); see also BLACK ’S LAW D ICTIONARY 1560 (9th ed. 2009) (defining
“subdivision” as both “[t]he division of a thing into smaller parts” and “[a] parcel of land
in a larger development”).
       24
              Matanuska-Susitna Borough, Alaska, Ordinance 81-068 (June 18, 1981).
       25
              Id.

                                           -10-                                       6917

use of subdivided land applied to all land within subdivisions, regardless of when the
subdivision was created.
              Furthermore, subdivision regulations and zoning ordinances are not
mutually exclusive categories,26 and neither the state legislature nor the Borough
Assembly has defined any discrete boundary between municipal zoning and subdivision
or platting authority.27 The application of a particular ordinance depends on the language
and purpose of that ordinance, not what nominal category it is placed into. In this case,
whether one calls it a zoning ordinance or a subdivision regulation, it is clear that former
MSBC 16.25.480 governed how close to a body of water a property owner could build
a structure on subdivided land.
              Moreover, the argument that the setback is ineffective because it is in a
code section titled “Subdivision Regulations” is unavailing. The title of a statutory
provision or code section can be an interpretive tool, but it is only relevant where
legislative meaning is left in doubt.28 As discussed above, the plain language of former
MSBC 16.25.480 leaves no doubt that it is generally applicable to all new construction.
Further, requiring municipal ordinances to strictly conform with our interpretation of the




       26
             See 5 EDWARD H. ZIEGLER , JR ., RATHKOPF ’S THE LAW OF ZONING AND
PLANNING § 89:4 (4th ed. 2012) (discussing the differences in the principal purposes of
“zoning restrictions” and “subdivision regulations,” but observing that there is
considerable overlap between the categories).
       27
              See AS 29.40.010-200; MSBC 17.52-56.
       28
             Boyd v. State, 210 P.3d 1229, 1232 (Alaska 2009) (“[U]nder the rules of
statutory construction, where the meaning of a statute or regulation is clear and
unambiguous, a court will not consider the heading of the statute or regulation.”).

                                           -11-                                       6917

definition of a code section or ordinance title would be inconsistent with the principle
that municipal regulatory power should be liberally construed.29
             A shoreline-setback ordinance also fits within the stated purposes of former
MSBC Chapter 16. The purposes listed for former Chapter 16 were:
             1.	    To implement the Borough’s areawide platting power
                    under AS 29.33.15.
             2.	    To promote and protect the public health, safety and
                    welfare; to provide for the proper arrangement of
                    roads and streets in relation to existing or proposed
                    roads and streets; to provide for adequate, useful and
                    convenient open spaces; to provide for the efficient
                    movement of vehicular, pedestrian and other modes of
                    transportation; to assure adequate and properly placed
                    utilities; to provide access for firefighting apparatus; to
                    provide recreation, light and air, and to avoid
                    population congestion; to facilitate the orderly and
                    efficient layout and use of the land.[30]
Tweedy suggests that the first enumerated purpose demonstrates that the ordinances
within former MSBC Chapter 16 were limited to directly implementing the Borough’s
platting authority. But a shoreline-setback ordinance is clearly consistent with the
second enumerated purpose. The setback provision can easily be characterized as
serving the purposes of providing open space, recreation, and avoiding congestion.31


      29	
             Alaska Const. art. X, § 1; AS 29.35.400.
      30
              Matanuska-Susitna Borough, Alaska, Ordinance 81-068 (June 18, 1981)
(codified as former MSBC 16.05.015(A) (1981)).
      31
             We have not directly addressed the purpose of shoreline-setback provisions,
but in a case concerning a boundary-line-setback covenant, we held that setback
requirements generally serve a number of purposes. Kohl v. Legoullon, 936 P.2d 514,
520 (Alaska 1997). There, we quoted with approval a Wisconsin court’s description of
                                                                          (continued...)

                                           -12-	                                   6917

              Tweedy also argues that the superior court and the Board erred by relying
on the 1987 initiative that restored the shoreline setback to 75 feet. We recently held that
because of the statutorily required role of a planning commission, “zoning by initiative
is invalid.”32 We have not considered whether to apply this holding retroactively. But
we do not need to answer that question here because, even if the ballot initiative restoring
the setback to 75 feet was unlawful, the setback would have been 45 feet under the
November 1986 ordinance that the initiative was intended to change.33 Any expansion
of the house on Tweedy’s property, which is only 17.6 feet from the lakeshore, would
be unlawful under a either a 75-foot or a 45-foot setback.




       31
        (...continued)
the broad purpose of setback provisions:
              [Z]oning setback and yard requirements are considered by
              courts to promote a variety of public purposes. They are held
              to relate to provision for light and air, fire protection, traffic
              safety, prevention of overcrowding, rest and recreation,
              solving drainage problems, protecting the appearance and
              character of a neighborhood, conserving property values, and
              may, in particular cases, promote a variety of aesthetic and
              psychological values as well as ecological and environmental
              interests.
Id. at 520 n.10 (alteration in original) (quoting Town of Portland v. Wis. Elec. Power Co.,
543 N.W.2d 559, 560-61 (Wis. App. 1995)).
       32
             Carmony v. McKechnie, 217 P.3d 818, 821 (Alaska 2009) (quoting
Griswold v. City of Homer, 186 P.3d 558, 563 (Alaska 2008)) (internal quotation marks
omitted).
       33
              Matanuska-Susitna Borough, Alaska, Ordinance 86-101 (Nov. 4, 1986).

                                            -13-                                      6917

      B.	        The Board Did Not Apply MSBC 17.55.020 Retroactively.
                 Tweedy argues that the Board erred by giving MSBC 17.55.020 retroactive
application to January 1, 1987, when it was not passed until September 6, 1988. This
argument is based on the premise that there was no setback provision applicable to
Tweedy’s property before the Assembly passed MSBC 17.55.020. But as discussed
above, former MSBC 16.25.480 did apply to Tweedy’s property. The Assembly simply
moved      the    75-foot   setback   requirement    from   MSBC     16.25.480(A)     to
MSBC 17.55.020(A), using identical language.34
      C.	        The Setback Requirement Is Not Unconstitutional As Applied To
                 Tweedy’s Property.
                 Tweedy argues that MSBC 17.55.020 is facially unconstitutional and
unconstitutional as it is applied to his property because it does not allow for legal,
nonconforming structures. He argues that the ordinance violates substantive due process
and is an unconstitutional taking of property without compensation. Because the setback



      34
            See Matanuska-Susitna Borough, Alaska, Ordinance 81-068 (June 18,
1981); Matanuska-Susitna Borough, Alaska, Ordinance 88-190 (Sept. 6, 1988).

               Tweedy’s assertion that MSBC 17.55.020’s setback provision is
inapplicable because the setback requirment was located in former MSBC 16.25.480
when he constructed the stairwell is without merit. MSBC 17.55.020(C) provides that
“[t]his section does not apply to structures where construction was completed prior to
January 1, 1987 if the present owner or owners of the property had no personal
knowledge of any violation of the requirements of this section prior to substantial
completion of the structures.” “[T]he requirements of this section” references the
requirements included in the section even when they were previously located elsewhere
in the code. Because there was no MSBC 17.55.020 prior to September 6, 1988, an
alternate interpretation would render subsection C entirely superfluous. Further, whether
the exemption applies to the requirements included in former MSBC 16.25.480 is
irrelevant because Tweedy constructed the stairwell after January 1, 1987, but while
former MSBC 16.25.480 was still in effect; the construction was unlawful in either case.

                                            -14-	                                  6917

provision was in place when Tweedy took possession of the property on May 11, 1988,
and because the code does allow for nonconforming structures, the setback provision
could not deprive him of any right or property interest, and the ordinance as applied to
Tweedy does not violate any constitutional provision.
              1.     Due Process
              Tweedy does not allege a violation of procedural due process; rather, he
appears to argue that by not including a provision for nonconforming uses,
MSBC 17.55.020 (and presumably former MSBC 16.25.480 if it applied to him) violates
substantive due process.
              “A legislative body’s zoning decision violates substantive due process if
it has no reasonable relationship to a legitimate government purpose.”35 We have held
that a person who has a legal, nonconforming land use has a vested property right that
may not be deprived without due process.36 A nonconforming use is “a use which
lawfully existed prior to the enactment of a zoning ordinance, and which is maintained
after the effective date of the ordinance, although it does not comply with the zoning
restrictions applicable to the area in which it is situated.”37
              The setback requirement and the lack of a provision to allow for the
expansion of existing nonconforming structures are both reasonably related to legitimate


       35
              Griswold, 925 P.2d at 1019 (holding that zoning amendment to allow motor
vehicle sales in a small area of the City of Homer was related to a legitimate government
purpose and did not violate substantive due process).
       36
              Balough v. Fairbanks N. Star Bor., 995 P.2d 245, 262 (Alaska 2000)
(holding that junkyard owner had vested right to operate junkyard after zoning change
made that land use unlawful). This is consistent with the general rule in other
jurisdictions. See 4 ZIEGLER , supra note 26, at § 72:2.
       37
            Balough, 995 P.2d at 261 (quoting Earth Movers of Fairbanks, Inc. v.
Fairbanks N. Star Bor., 865 P.2d 741, 742 n.1 (Alaska 1993)).

                                            -15-                                   6917

government purposes. The 1987 ballot initiative stated that the purposes of the setback
requirement were to “maintain fisheries, protect water quality, and maintain public access
to water,”38 and, as discussed above, the requirement may be characterized as serving a
number of other purposes, including providing for open space, recreation, and avoiding
congestion.39 Prohibiting expansion of nonconforming structures serves the same
interests. These purposes are expressly within the government’s power under article VIII,
sections 2, 3, 4, 14, and 17 of the Alaska Constitution.
             Current MSBC 17.55.020 and former MSBC 16.25.480 expressly allow
nonconforming status for structures completed prior to January 1, 1987. In fact, the
Borough gave the house on Tweedy’s property legal, nonconforming status in 1988.
Further, MSBC 17.80.020 gives legal, nonconforming status to “structures built lawfully
and made nonconforming by adoption of subsequent ordinances.” MSBC 17.55.020
does not, as Tweedy contends, require “immediate cessation of a nonconforming use”;
it simply requires cessation of unlawful uses. Accordingly, the ordinance does not
violate substantive due process.40




      38
           Matanuska-Susitna Borough, Alaska, Setback & Public Easement Initiative
Areawide (May 5, 1987).
      39
             See Matanuska-Susitna Borough, Alaska, Ordinance 81-068 (June 18,
1981) (codified as former MSBC 16.05.015(A) (1981)); Kohl v. Legoullon, 936 P.2d
514, 520 (Alaska 1997) (quoting Town of Portland v. Wis. Elec. Power Co., 543 N.W.2d
559, 560-61 (Wis. App. 1995)).
      40
              We also observe that because Tweedy’s stairwell addition was unlawful
when it was constructed, he had no vested right to keep the stairwell, and the Board’s
application of the setback requirement to his property does not raise any procedural due
process issues.

                                          -16-                                      6917

             2.     Takings
             Article I, section 18 of the Alaska Constitution provides that “[p]rivate
property shall not be taken or damaged for public use without just compensation.” But
a taking can only occur where a private property interest exists.41 When Tweedy took
possession of his property on May 11, 1988, there was a 75-foot shoreline-setback
provision in effect that prohibited him from expanding the existing structures on his
property. Because Tweedy never had any lawful property interest in expanding the
structures on his property within 75 feet of the lakeshore, we need not consider his claim
that the setback provision constituted a taking. Enforcing the setback provision with
regard to Tweedy’s stairwell construction did not deprive him of any property interest,
thus it was not a taking.
      D.     The Board Did Not Err By Failing To Grant A Variance.
             Tweedy argues that the Board erred by concluding that his stairwell was not
a legal, nonconforming structure. The Board concluded that in order to be eligible for
a shoreline-setback exemption, Tweedy needed to produce evidence showing that he
constructed the stairwell before January 1, 1987. The Board’s conclusion is correct.
             MSBC 17.80.020 gives legal, nonconforming status to “structures built
lawfully and made nonconforming by adoption of subsequent ordinances.”
MSBC 17.80.060(A)(2) provides that:
             A nonconforming structure may not be enlarged or altered
             vertically or horizontally, in a way which would increase the
             height, width, depth, area, or volume of the structure except
             as specifically allowed by current code for similar new
             structures in that location. A nonconforming structure which


       41
             See Philips v. Wash. Legal Found., 524 U.S. 156, 163-172 (1998)
(considering whether “interest income generated by funds held in IOLTA accounts is
private property for purposes of the Fifth Amendment’s Takings Clause”).

                                          -17-                                      6917
              straddles a required minimum setback line may be expanded
              vertically or horizontally only where the expansion is located
              outside the minimum setback distance.
MSBC 17.55.020(C) exempts construction completed prior to January 1, 1987 from the
shoreline-setback requirement, as long as the owner was unaware of the setback
violation.
              As we have discussed, the 75-foot shoreline-setback requirement applied
when Tweedy constructed his stairwell addition. The Borough recognized Tweedy’s
house’s legal, nonconforming status in 1988, but the subsequent addition was plainly
prohibited by former MSBC 16.25.480. And because no evidence suggests that the
stairwell addition was constructed before January 1, 1987, it is not eligible for a variance
under MSBC 17.55.020(C).
V.     CONCLUSION
              For the reasons discussed, we AFFIRM the judgment of the superior court.




                                           -18-                                       6917